933 F.2d 1001Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eric SIMMONS, Plaintiff-Appellant,v.STATE OF MARYLAND, Samuel F. Saxton, Director of County'sDepartment of Correction, Defendants-Appellees.
Nos. 91-7050, 91-7051.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 23, 1991.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-91-204-HAR;  CA-90-3089-HAR)
Eric Simmons, appellant pro se.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Eric Simmons noted the appeal in No. 91-7051 outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."    Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.


2
Simmons also appeals, in No. 91-7050, the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Simmons v. State of Maryland, CA-91-204-HAR (D.Md. Feb. 1, 1991).  We dismiss the appeal in No. 91-7051 and affirm the district court's decision in No. 91-7050.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
No. 91-7050--AFFIRMED.


4
No. 91-7051--DISMISSED.